Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated October 12, 1978 and made after a statutory fair hearing, which affirmed a determination of the local agency insofar as it ordered the recovery of overpayments of assistance. Petition granted, determination annulled, on the law, without costs or disbursements and respondents are directed to restore any moneys already recouped pursuant to the October 12, 1978 determination. We find that there is insufficient evidence in the record, as a whole, to sustain respondent State commissioner’s determination that petitioner was employed from January 7, 1977 through March 11, 1977 and willfully failed to report the income from such employment to the local agency (cf. Matter of Hagood v Berger, 42 NY2d 901; Matter of Bolden v Toia, 55 AD2d 677). Hopkins, J. P., Damiani, Martuscello and Weinstein, JJ., concur.